UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1369


ALBERT E. MOEHRING,

                       Plaintiff – Appellant,

          v.

THE   BANK  OF   NEW   YORK   MELLON;  MORTGAGE   ELECTRONIC
REGISTRATION SYSTEMS, INC.; MERSCORP HOLDINGS, INC.; BANK
OF AMERICA, N.A.; BANK OF AMERICA CORPORATION; LAW OFFICE
OF JOHN T. BENJAMIN; GERALD L. HASSELL; BRIAN T. MOYNIHAN;
TRUSTEE SERVICES OF CAROLINA, LLC; BROCK & SCOTT, PLLC,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cv-00567-MOC-DSC)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert E. Moehring, Appellant Pro Se. Nathan J. Taylor, MCGUIRE
WOODS, LLP, Charlotte, North Carolina; Franklin Lamont Greene,
BROCK & SCOTT, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert E. Moehring appeals the district court’s order

accepting     the    recommendation         of     the     magistrate         judge   and

dismissing      Moehring’s     claim    under       the    Fair       Debt    Collection

Practices Act, 15 U.S.C. § 1692 to 1692p (2012), and remanding

his   remaining     claims     to   state       court.     We   have     reviewed     the

record and find no reversible error.                 Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.                    Moehring v. The Bank of

New York Mellon, No. 3:13-cv-00567-MOC-DSC (W.D.N.C. Mar. 17,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented       in    the    materials

before   this    court   and    argument        would     not   aid    the    decisional

process.



                                                                               DISMISSED




                                            2